Case 6:20-cv-00487-ADA Document 74-1
                                73-1 Filed 05/04/21
                                           04/29/21 Page 1 of 18




               Exhibit A
          Case 6:20-cv-00487-ADA Document 74-1
                                          73-1 Filed 05/04/21
                                                     04/29/21 Page 2 of 18




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

    WSOU INVESTMENTS, LLC D/B/A                  §    CIVIL ACTION 6:20-CV-00487-ADA
    BRAZOS LICENSING AND                         §    CIVIL ACTION 6:20-CV-00488-ADA
    DEVELOPMENT,                                 §    CIVIL ACTION 6:20-CV-00489-ADA
                                                 §    CIVIL ACTION 6:20-CV-00490-ADA
          Plaintiff,                             §    CIVIL ACTION 6:20-CV-00491-ADA
                                                 §    CIVIL ACTION 6:20-CV-00492-ADA
    v.                                           §    CIVIL ACTION 6:20-CV-00493-ADA
                                                 §    CIVIL ACTION 6:20-CV-00494-ADA
    ZTE CORPORATION ET AL,                       §    CIVIL ACTION 6:20-CV-00495-ADA
                                                 §    CIVIL ACTION 6:20-CV-00496-ADA
          Defendant.                             §    CIVIL ACTION 6:20-CV-00497-ADA
                                                 §
                                                 §    PATENT CASE
                                                 §
                                                 §
                                                 §    JURY TRIAL DEMANDED

                                     PROTECTIVE ORDER
         WHEREAS, Plaintiff and Defendants, hereafter referred to as “the Parties,” believe that

certain information that is or will be encompassed by discovery demands by the Parties involves

the production or disclosure of trade secrets, confidential business information, or other

proprietary information in this Action1;

         WHEREAS, the Parties seek a protective order limiting disclosure thereof in accordance

with Federal Rule of Civil Procedure 26(c):


         THEREFORE, it is hereby stipulated among the Parties and ORDERED that:

1.       Each Party may designate as confidential for protection under this Order, in whole or in

         part, any document, information, or material that constitutes or includes, in whole or in

         part, confidential or proprietary information or trade secrets of the Party or a Third Party



1
    Action means the Case Nos. 6:20-cv-0487 through 6:20-cv-00497.


                                                  1
       Case 6:20-cv-00487-ADA Document 74-1
                                       73-1 Filed 05/04/21
                                                  04/29/21 Page 3 of 18




      to whom the Party reasonably believes it owes an obligation of confidentiality with respect

      to such document, information, or material (“Protected Material”). Protected Material shall

      be designated by the Party producing it by affixing a legend or stamp on such document,

      information, or material as follows: “CONFIDENTIAL,” “CONFIDENTIAL -

      ATTORNEYS’ EYES ONLY,” “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES

      ONLY,” or “CONFIDENTIAL - SOURCE CODE” (“DESIGNATED MATERIAL”).2

      The appropriate designation shall be placed clearly on each page of the Protected Material

      (except deposition and hearing transcripts) for which such protection is sought. For

      deposition and hearing transcripts, the appropriate designation shall be placed on the cover

      page of the transcript (if not already present on the cover page of the transcript when

      received from the court reporter) by each attorney receiving a copy of the transcript after

      that attorney receives notice of the designation of some or all of that transcript is designated

      as containing Protected Material.

2.    Any document produced before issuance of this Order, including pursuant to the Court’s

      Order Governing Proceedings - Patent Case, with the designation “Confidential” or the

      like shall receive the same treatment as if designated “CONFIDENTIAL” under this

      order and any such documents produced with the designation “Confidential - Outside

      Attorneys’ Eyes Only,” or the like shall receive the same treatment as if designated

      “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY” under this Order, unless

      and until such document is re-designated to have a different classification under this




2
  The term DESIGNATED MATERIAL is used throughout this Protective Order to refer to the
class of materials designated as “CONFIDENTIAL,” “CONFIDENTIAL - ATTORNEYS’ EYES
ONLY,” “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY,” or “CONFIDENTIAL
- SOURCE CODE,” both individually and collectively.


                                                 2
     Case 6:20-cv-00487-ADA Document 74-1
                                     73-1 Filed 05/04/21
                                                04/29/21 Page 4 of 18




     Order.

3.   With respect to documents, information, or DESIGNATED MATERIAL (i.e.

     “CONFIDENTIAL,”          “CONFIDENTIAL          -    ATTORNEYS’          EYES      ONLY,”

     “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY,” or “CONFIDENTIAL -

     SOURCE CODE”) subject to the provisions herein and unless otherwise stated, this Order

     governs, without limitation: (a) all documents, electronically stored information, and/or

     things as defined by the Federal Rules of Civil Procedure; (b) all pretrial, hearing or

     deposition testimony, or documents marked as exhibits or for identification in depositions

     and hearings; (c) pretrial pleadings, exhibits to pleadings and other court filings; (d)

     affidavits; and (e) stipulations. All copies, reproductions, extracts, digests, and complete

     or partial summaries prepared from any DESIGNATED MATERIALS shall also be

     considered DESIGNATED MATERIAL and treated as such under this Order.

4.   A   designation   of   Protected   Material    (DESIGNATED        MATERIAL        such   as

     “CONFIDENTIAL,”           “CONFIDENTIAL             -ATTORNEYS’         EYES       ONLY,”

     “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY,” or “CONFIDENTIAL -

     SOURCE CODE”) may be made at any time. Inadvertent or unintentional production of

     documents, information, or material that has not been designated as DESIGNATED

     MATERIAL shall not be deemed a waiver in whole or in part of a claim for confidential

     treatment. Any Party that inadvertently or unintentionally produces Protected Material

     without designating it as DESIGNATED MATERIAL may request destruction of that

     Protected Material by notifying the recipient(s) as soon as reasonably possible after the

     producing Party becomes aware of the inadvertent or unintentional disclosure, and

     providing replacement Protected Material that is properly designated. The recipient(s)




                                              3
     Case 6:20-cv-00487-ADA Document 74-1
                                     73-1 Filed 05/04/21
                                                04/29/21 Page 5 of 18




     shall then destroy all copies of the inadvertently or unintentionally produced Protected

     Materials and any documents, information, or material derived from or based thereon.

5.   “CONFIDENTIAL” documents, information, and material may be disclosed only to the

     following persons, except upon receipt of the prior written consent of the designating Party,

     upon order of the Court, or as set forth in paragraph 13 herein:

     (a)    Outside counsel of record in this Action for the Parties [WSOU: and outside
            counsel retained for the purpose of this litigation].

     (b)    [WSOU: Outside counsel’s paralegals, attorneys, and staff, working at the direction
            of such outside] [ZTE: Employees of such] counsel assigned to and reasonably
            necessary to assist such counsel in the litigation of this Action.

     (c)    In-house counsel for the Parties who either have responsibility for making decisions
            dealing directly with the litigation of this Action, or who are assisting outside
            counsel in the litigation of this Action.

     (d)    Up to and including three (3) designated representatives of each of the Parties to
            the extent reasonably necessary for the litigation of this Action, except that any
            Party may in good faith request the other Party’s consent to designate one or more
            additional representatives, the other Party shall not unreasonably withhold such
            consent, and the requesting Party may seek leave of Court to designate such
            additional representative(s) if the requesting Party believes the other Party has
            unreasonably withheld such consent.

     (e)    Outside consultants or experts retained for the purpose of this litigation, provided
            that: (1) such consultants or experts are not presently employed by the Parties or
            of an affiliate of a Party hereto for purposes other than this Action; (2) before
            access is given, the consultant or expert has completed the Undertaking attached
            as Appendix A hereto and the same is served upon the producing Party with a
            current curriculum vitae of the consultant or expert at least [WSOU: seven (7)]
            [ZTE: ten (10)] days before access to the Protected Material is to be given to that
            consultant or expert to object to and notify the receiving Party in writing that it
            objects to disclosure of Protected Material to the consultant or expert. The Parties
            agree to promptly confer [WSOU: within 3 business days] and use good faith to
            resolve any such objection. If the Parties are unable to resolve any objection, the
            objecting Party may file a motion with the Court within [WSOU: seven (7)] [ZTE:
            fifteen (15)] days of receipt of the notice [WSOU: requesting a hearing], or within
            such other time as the Parties may agree, seeking a protective order with respect to
            the proposed disclosure. The objecting Party shall have the burden of proving the
            need for a protective order. No disclosure shall occur until all such objections are
            resolved by agreement or Court order [WSOU: or the time period for objection has



                                              4
     Case 6:20-cv-00487-ADA Document 74-1
                                     73-1 Filed 05/04/21
                                                04/29/21 Page 6 of 18




            expired].

     (f)    Independent litigation support services, including persons working for or as court
            reporters, graphics or design services, jury or trial consulting services, and
            photocopy, document imaging, and database services retained by counsel and
            reasonably necessary to assist counsel with the litigation of this Action.

     (g)    The Court and its personnel.

6.   A Party shall designate documents, information, or material as “CONFIDENTIAL” only

     upon a good faith belief that the documents, information, or material contains confidential

     or proprietary information or trade secrets of the Party or a Third Party to whom the Party

     reasonably believes it owes an obligation of confidentiality with respect to such documents,

     information, or material.

7.   Documents, information, or material produced pursuant to any discovery request in this

     Action, including but not limited to Protected Material designated as DESIGNATED

     MATERIAL, shall be used by the Parties only in the litigation of this Action and shall not

     be used for any other purpose. Any person or entity who obtains access to DESIGNATED

     MATERIAL or the contents thereof pursuant to this Order shall not make any copies,

     duplicates, extracts, summaries, or descriptions of such DESIGNATED MATERIAL or

     any portion thereof except as may be reasonably necessary in the litigation of this Action.

     Any such copies, duplicates, extracts, summaries, or descriptions shall be classified

     DESIGNATED MATERIALS and subject to all of the terms and conditions of this Order.

8.   To the extent a producing Party believes that certain Protected Material qualifying to be

     designated CONFIDENTIAL is so sensitive that its dissemination deserves even further

     limitation, the producing Party may designate such Protected Material “CONFIDENTIAL

     - ATTORNEYS’ EYES ONLY,” or to the extent such Protected Material includes

     computer source code [WSOU: (i.e., a text listing of computer instructions, commands,



                                              5
      Case 6:20-cv-00487-ADA Document 74-1
                                      73-1 Filed 05/04/21
                                                 04/29/21 Page 7 of 18




      and data definitions expressed in a form suitable for input to an assembler, compiler, or

      other translator,][ZTE: and/or live data (that is, data as it exists residing in a database or

      databases)] (“Source Code Material”), the producing Party may designate such Protected

      Material as “CONFIDENTIAL - SOURCE CODE.”

9.    For Protected Material designated CONFIDENTIAL - ATTORNEYS’ EYES ONLY,

      access to, and disclosure of, such Protected Material shall be limited to individuals listed

      in paragraphs 5(a–c) and (e–g); provided, however, that access by in-house counsel

      pursuant to paragraph 5(c) be limited to in-house counsel who exercise no competitive

      decision-making authority on behalf of the client.

10.   For Protected Material designated CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES

      ONLY, access to, and disclosure of, such Protected Material shall be limited to individuals

      listed in paragraphs 5(a–b) and (e–g); provided, however, that the designating Party shall

      accommodate reasonable requests to provide summary information to in-house counsel

      designated pursuant to paragraph 5(c) who exercise no competitive decision-making

      authority on behalf of the client and reasonably require access to such information.

11.   For Protected Material designated “CONFIDENTIAL - SOURCE CODE” (e.g., “Source

      Code Material”), the following additional restrictions apply:

         (a) Access to a Party’s Source Code Material shall be provided [WSOU: using three
             secure review computers provided by the producing Party, where the Source Code
             production applicable to each of the above-captioned cases is accessible from each
             review computer. The review computers produced by ZTE will only be made
             available for review in Austin, Dallas, or as otherwise agreed. The review
             computers shall be][ZTE: only on] “stand-alone” computer(s) (that is, the
             computer may not be linked to any network, including a local area network
             (“LAN”), an intranet or the Internet). [WSOU: A display screen or monitor of a
             size of at least seventeen inches shall be provided by the producing Party for each
             review computer.] The stand-alone computer(s) may be connected to (i) a printer,
             or (ii) a device capable of temporarily storing electronic copies solely for the
             limited purposes permitted pursuant to paragraphs 11(h and k) below. [WSOU:



                                                6
       Case 6:20-cv-00487-ADA Document 74-1
                                       73-1 Filed 05/04/21
                                                  04/29/21 Page 8 of 18




               Each review computer shall, at the receiving Party’s request and expense, and with
               the producing Party’s approval that shall not be unreasonably withheld, include
               reasonable commercially available analysis tools (e.g., Notepad++) reasonably
               necessary for the type of Source Code Material. The receiving Party shall be
               responsible for providing tools or licenses to tools that it wished to use so that the
               producing Party may install such tools on the stand-alone computers. Requests for
               installation of tools will be provided to the producing Party in a reasonable time.]
               Additionally, except as provided in paragraph 11(k) below, the stand-alone
               computer(s) may only be located at the offices of the producing Party’s outside
               counsel or its vendors [ZTE: .] [WSOU: , or as otherwise agreed. If, due to a
               public health or other emergency, there arise federal, state, or local social
               distancing or travel restrictions, which would substantially hinder the source code
               review, the Parties shall meet and confer in good faith to discuss the feasibility of
               making the source code machines available in an alternative location that would
               allow source code review to occur while satisfying the reasonable interests of the
               producing Party in maintaining the security of its Source Code Material.]

       (b)     The receiving Party shall make reasonable efforts to restrict its requests for such
               access to the stand-alone computer(s) to normal business hours, which for purposes
               of this paragraph shall be 8:00 a.m. through 6:00 p.m. However, upon reasonable
               notice from the receiving Party, the producing Party shall make reasonable efforts
               to accommodate the receiving Party’s request for access to the stand-alone
               computer(s) outside of normal business hours. The Parties agree to cooperate in
               good faith such that maintaining the producing Party’s Source Code Material at the
               offices of its outside counsel or its vendors shall not unreasonably hinder the
               receiving Party’s ability to efficiently and effectively conduct the prosecution or
               defense of this Action.

       (c)     The producing Party shall provide the receiving Party with information explaining
               how to start, log on to, and operate the stand-alone computer(s) in order to access
               the produced Source Code Material on the stand-alone computer(s).

       (d)     The producing Party will produce Source Code Material in computer searchable
               format on the stand-alone computer(s) as described above.

       (e)     Access to Source Code Material shall be limited to outside counsel and up to three
               (3) outside consultants or experts3 (i.e., not existing employees or affiliates of a
               Party or an affiliate of a Party or competitor identified by the Producing Party with
               reasonable specificity) retained for the purpose of this litigation and approved to
       3
         For the purposes of this paragraph, an outside consultant or expert is defined to include
the outside consultant’s or expert’s [ZTE: direct reports] [WSOU: staff] and other support
personnel, such that the disclosure to a consultant or expert who employs others within his or her
firm to help in his or her analysis shall count as a disclosure to a single consultant or expert,
provided that such personnel helping in the analysis of Source Code Material shall be disclosed
pursuant to Paragraph 5(e).


                                                 7
Case 6:20-cv-00487-ADA Document 74-1
                                73-1 Filed 05/04/21
                                           04/29/21 Page 9 of 18




      access such Protected Materials pursuant to paragraph 5(e) above. A receiving
      Party may include excerpts of Source Code Material in an exhibit to a pleading,
      expert report, or deposition transcript (collectively, “Source Code Exhibits”),
      provided that the Source Code Exhibits are appropriately marked under this Order,
      restricted to those who are entitled to have access to them as specified herein, and,
      if filed with the Court, filed under seal in accordance with the Court’s rules,
      procedures, and orders.

(f)   To the extent portions of Source Code Material are quoted in a Source Code
      Exhibit, either (1) the entire Source Code Exhibit will be stamped and treated as
      CONFIDENTIAL - SOURCE CODE or (2) those pages containing quoted Source
      Code Material will be separately stamped and treated as CONFIDENTIAL -
      SOURCE CODE.


(g)   Except as set forth in paragraph 11(k) below, no electronic copies of Source Code
      Material shall be made without prior written consent of the producing Party, except
      as necessary to create documents that, pursuant to the Court’s rules, procedures,
      and order, must be filed or served electronically.

(h)   [WSOU: The receiving Party shall not print more than 1000 pages for each
      software release.] The receiving Party shall be permitted to make a reasonable
      number of printouts and photocopies of Source Code Material, which shall
      presumptively be a total of ten (10) [WSOU: copies,] all of which shall be
      designated and clearly labeled “CONFIDENTIAL - SOURCE CODE,” and the
      receiving Party shall maintain a log of all such files that are printed or photocopied.


(i)   Should such printouts or photocopies be permissibly transferred back to electronic
      media, such media shall be labeled “CONFIDENTIAL - SOURCE CODE” and
      shall continue to be treated as such.


(j)   If the receiving Party’s outside counsel, consultants, or experts obtain printouts or
      photocopies of Source Code Material, the receiving Party shall ensure that such
      outside counsel, consultants, or experts keep the printouts or photocopies in a
      secured locked area in the offices of such outside counsel, consultants, or expert.
      The receiving Party may also temporarily keep the printouts or photocopies at: (i)
      the Court for any proceedings(s) relating to the Source Code Material, for the dates
      associated with the proceeding(s); (ii) the sites where any deposition(s) relating to
      the Source Code Material are taken, for the dates associated with the deposition(s);
      and (iii) any intermediate location reasonably necessary to transport the printouts
      or photocopies (e.g., a hotel prior to a Court proceeding or deposition).

(k)   A producing Party’s Source Code Material may only be transported by the
      receiving Party at the direction of a person authorized under paragraph 11(e) above
      to another person authorized under paragraph 11(e) above, on paper or removable


                                         8
      Case 6:20-cv-00487-ADA Document 74-1
                                      73-1 Filed 05/04/21
                                                 04/29/21 Page 10 of 18



             electronic media (e.g., a DVD, CD-ROM, or flash memory “stick”) via hand carry,
             Federal Express, or other similarly reliable courier. [WSOU: Other than Court
             proceeding(s) or deposition(s)] Source Code Material may not be transported or
             transmitted electronically over a network of any kind, including a LAN, an intranet,
             or the Internet. [ZTE: Source Code Material may only be transported electronically
             for the purpose of Court proceeding(s) or deposition(s) as set forth in paragraph
             11(j) above and is at all times subject to the transport restrictions set forth herein.
             But, for those purposes only, the Source Code Materials may be loaded onto a
             stand-alone computer.]

12.   Any attorney representing a Party, whether in-house or outside counsel, and any person

      associated with a Party and permitted to receive the other Party’s Protected Material that

      is designated CONFIDENTIAL - ATTORNEYS’ EYES ONLY, CONFIDENTIAL -

      OUTSIDE ATTORNEYS’ EYES ONLY, and/or CONFIDENTIAL - SOURCE CODE

      [WSOU: and directed to technical information relevant to the case, but excluding financial

      data or non-technical business information,] (collectively “HIGHLY SENSITIVE

      [WSOU: TECHNICAL] MATERIAL”), who obtains, receives, [ZTE: has access to,] or

      otherwise learns, in whole or in part, the other Party’s HIGHLY SENSITIVE [WSOU:

      TECHNICAL] MATERIAL under this Order shall not prepare, prosecute, supervise, or

      assist in the preparation or prosecution of any patent application pertaining to the field of

      the invention of the patents-in-suit during the pendency of this Action and for one year

      after its conclusion, including any appeals [ZTE: .] [WSOU: or two years after such person

      last reviewed the HIGHLY SENSITIVE TECHNICAL MATERIAL, whichever is earlier.]

      To ensure compliance with the purpose of this provision, each Party shall create an “Ethical

      Wall” between those persons with access to HIGHLY SENSITIVE [WSOU:

      TECHNICAL] MATERIAL and any individuals who prepare, prosecute, supervise or

      assist in the preparation or prosecution of any patent application pertaining to the field of

      invention of the patent-in-suit. Nothing in this Order shall prevent a person with access to

      HIGHLY SENSITIVE [WSOU: TECHNICAL] MATERIAL from participating in a PTO



                                                9
      Case 6:20-cv-00487-ADA Document 74-1
                                      73-1 Filed 05/04/21
                                                 04/29/21 Page 11 of 18




      proceeding, e.g., IPR or PGR, except for that person shall not participate—directly or

      indirectly—in the amendment of any claim(s).

13.   Nothing in this Order shall require production of documents, information, or other material

      that a Party contends is protected from disclosure by the attorney-client privilege, the work

      product doctrine, or other privilege, doctrine, or immunity. If documents, information, or

      other material subject to a claim of attorney-client privilege, work product doctrine, or

      other privilege, doctrine, or immunity is inadvertently or unintentionally produced, such

      production shall in no way prejudice or otherwise constitute a waiver of, or estoppel as to,

      any such privilege, doctrine, or immunity. Any Party that inadvertently or unintentionally

      produces documents, information, or other material it reasonably believes are protected

      under the attorney-client privilege, work product doctrine, or other privilege, doctrine, or

      immunity may obtain the return of such documents, information, or other material by

      promptly notifying the recipient(s) and providing a privilege log for the inadvertently or

      unintentionally produced documents, information, or other material. The recipient(s) shall

      gather and return all copies of such documents, information, or other material to the

      producing Party, except for any pages containing privileged or otherwise protected

      markings by the recipient(s), which pages shall instead be destroyed and certified as such

      to the producing Party.

14.   There shall be no disclosure of any DESIGNATED MATERIAL by any person authorized

      to have access thereto to any person who is not authorized for such access under this Order.

      The Parties are hereby ORDERED to safeguard all such documents, information, and

      material to protect against disclosure to any unauthorized persons or entities.

15.   Nothing contained herein shall be construed to prejudice any Party’s right to use any




                                               10
      Case 6:20-cv-00487-ADA Document 74-1
                                      73-1 Filed 05/04/21
                                                 04/29/21 Page 12 of 18




      DESIGNATED MATERIAL in taking testimony at any deposition or hearing provided

      that the DESIGNATED MATERIAL is only disclosed to a person(s) who is: (i) eligible

      to have access to the DESIGNATED MATERIAL by virtue of his or her employment with

      the designating Party; (ii) identified in the DESIGNATED MATERIAL as an author,

      addressee, or copy recipient of such information; (iii) although not identified as an author,

      addressee, or copy recipient of such DESIGNATED MATERIAL, has, in the ordinary

      course of business, seen such DESIGNATED MATERIAL; (iv) a current or former

      officer, director or employee of the producing Party or a current or former officer, director,

      or employee of a company affiliated with the producing Party; (v) counsel for a Party,

      including outside counsel and in-house counsel (subject to paragraph 9 of this Order); (vi)

      an independent contractor, consultant, and/or expert retained for the purpose of this

      litigation; (vii) court reporters and videographers; (viii) the Court; or (ix) other persons

      entitled hereunder to access to DESIGNATED MATERIAL.                         DESIGNATED

      MATERIAL shall not be disclosed to any other persons unless prior authorization is

      obtained from counsel representing the producing Party or from the Court.

16.   Parties may, at the deposition or hearing or within thirty (30) days after receipt of a

      deposition or hearing transcript, designate the deposition or hearing transcript or any

      portion thereof as “CONFIDENTIAL,” “CONFIDENTIAL - ATTORNEYS’ EYES

      ONLY,” “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY,” or

      “CONFIDENTIAL - SOURCE CODE” pursuant to this Order. Access to the deposition

      or hearing transcript so designated shall be limited in accordance with the terms of this

      Order. Until expiration of the 30-day period, the entire deposition or hearing transcript

      shall be treated as CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY.




                                                11
      Case 6:20-cv-00487-ADA Document 74-1
                                      73-1 Filed 05/04/21
                                                 04/29/21 Page 13 of 18




17.   Any DESIGNATED MATERIAL that is filed with the Court shall be filed under seal and

      shall remain under seal until further order of the Court. The filing Party shall be

      responsible for informing the Clerk of the Court that the filing should be sealed and for

      placing the legend “FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER”

      above the caption and conspicuously on each page of the filing. Exhibits to a filing shall

      conform to the labeling requirements set forth in this Order. If a pretrial pleading filed

      with the Court, or an exhibit thereto, discloses or relies on DESIGNATED MATERIAL,

      such confidential portions shall be redacted to the extent necessary and the pleading or

      exhibit filed publicly with the Court.

18.   The Order applies to pretrial discovery. Nothing in this Order shall be deemed to prevent

      the Parties from introducing any DESIGNATED MATERIAL into evidence at the trial of

      this Action, or from using any information contained in DESIGNATED MATERIAL at

      the trial of this Action, subject to any pretrial order issued by this Court.

19.   A Party may request in writing to the other Party that the designation given to any

      DESIGNATED MATERIAL be modified or withdrawn. If the designating Party does not

      agree to re-designation within ten (10) days of receipt of the written request, the requesting

      Party may apply to the Court for relief. Upon any such application to the Court, the burden

      shall be on the designating Party to show why its classification is proper. Such application

      shall be treated procedurally as a motion to compel pursuant to Federal Rule of Civil

      Procedure 37, subject to the Rule’s provisions relating to sanctions. In making such

      application, the requirements of the Federal Rules of Civil Procedure and the Local Rules

      of the Court shall be met. Pending the Court’s determination of the application, the

      designation of the designating Party shall be maintained.




                                                12
      Case 6:20-cv-00487-ADA Document 74-1
                                      73-1 Filed 05/04/21
                                                 04/29/21 Page 14 of 18




20.   Each outside consultant or expert to whom DESIGNATED MATERIAL is disclosed in

      accordance with the terms of this Order shall be advised by counsel of the terms of this

      Order, shall be informed that they are subject to the terms and conditions of this Order,

      and shall sign an acknowledgment that they have received a copy of, have read, and have

      agreed to be bound by this Order. A copy of the acknowledgment form is attached as

      Appendix A.

21.   To the extent that any discovery is taken of persons who are not Parties to this Action

      (“Third Parties”) and in the event that such Third Parties contend the discovery sought

      involves trade secrets, confidential business information, or other proprietary information,

      then such Third Parties may agree to be bound by this Order.

22.   To the extent that discovery or testimony is taken of Third Parties, the Third Parties may

      designate as “CONFIDENTIAL,” “CONFIDENTIAL - ATTORNEYS’ EYES ONLY,”

      or   “CONFIDENTIAL         -     OUTSIDE      ATTORNEYS’        EYES     ONLY,”      and/or

      “CONFIDENTIAL - SOURCE CODE” any documents, information, or other material, in

      whole or in part, produced by such Third Parties. The Third Parties shall have ten (10)

      days after production of such documents, information, or other materials to make such a

      designation. Until that time period lapses or until such a designation has been made,

      whichever occurs sooner, all documents, information, or other material so produced or

      given shall be treated as “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY”

      in accordance with this Order.

23.   Within thirty (30) days of final termination of this Action, including any appeals, all

      DESIGNATED MATERIAL, including all copies, duplicates, abstracts, indexes,

      summaries, descriptions, and excerpts or extracts thereof (excluding excerpts or extracts




                                               13
      Case 6:20-cv-00487-ADA Document 74-1
                                      73-1 Filed 05/04/21
                                                 04/29/21 Page 15 of 18




      incorporated into any privileged memoranda of the Parties), shall at the producing Party’s

      election either be returned to the producing Party or be destroyed. The receiving Party

      shall verify the return or destruction by affidavit furnished to the producing Party, upon

      the producing Party’s request. [WSOU: Nothing in this order requires a Party to destroy

      any information it is required by law to retain.]

24.   The failure to designate documents, information, or material in accordance with this Order

      and the failure to object to a designation at a given time shall not preclude the filing of a

      motion at a later date seeking to impose such designation or challenging the propriety

      thereof. The entry of this Order and/or the production of documents, information, or

      material hereunder shall in no way constitute a waiver of any objection to the furnishing

      thereof, all such objections being hereby preserved.

25.   Any Party knowing or believing that any other Party is in violation of or intends to violate

      this Order and has raised the question of violation or potential violation with the opposing

      Party and has been unable to resolve the matter by agreement may move the Court for

      such relief as may be appropriate in the circumstances. Pending disposition of the motion

      by the Court, the Party alleged to be in violation of or intending to violate this Order shall

      discontinue the performance of and/or shall not undertake the further performance of any

      action alleged to constitute a violation of this Order.

26.   Production of DESIGNATED MATERIAL by any Party shall not be deemed a publication

      of the documents, information, or material (or the contents thereof) produced so as to void

      or make voidable whatever claim the Parties may have as to the proprietary and

      confidential nature of the documents, information, or other material or its contents.

27.   Nothing in this Order shall be construed to effect an abrogation, waiver, or limitation of




                                                14
      Case 6:20-cv-00487-ADA Document 74-1
                                      73-1 Filed 05/04/21
                                                 04/29/21 Page 16 of 18




      any kind on the rights of each of the Parties to assert any applicable discovery or trial

      privilege.

28.   Each of the Parties shall also retain the right to file a motion with the Court (a) to modify

      this Order to allow disclosure of DESIGNATED MATERIAL to additional persons or

      entities if reasonably necessary to prepare and present this Action; and (b) to apply for

      additional protection of DESIGNATED MATERIAL.




                                               15
      Case 6:20-cv-00487-ADA Document 74-1
                                      73-1 Filed 05/04/21
                                                 04/29/21 Page 17 of 18




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/A                  §    CIVIL ACTION 6:20-CV-00487-ADA
 BRAZOS LICENSING AND                         §    CIVIL ACTION 6:20-CV-00488-ADA
 DEVELOPMENT,                                 §    CIVIL ACTION 6:20-CV-00489-ADA
                                              §    CIVIL ACTION 6:20-CV-00490-ADA
       Plaintiff,                             §    CIVIL ACTION 6:20-CV-00491-ADA
                                              §    CIVIL ACTION 6:20-CV-00492-ADA
 v.                                           §    CIVIL ACTION 6:20-CV-00493-ADA
                                              §    CIVIL ACTION 6:20-CV-00494-ADA
 ZTE CORPORATION ET AL,                       §    CIVIL ACTION 6:20-CV-00495-ADA
                                              §    CIVIL ACTION 6:20-CV-00496-ADA
       Defendant.                             §    CIVIL ACTION 6:20-CV-00497-ADA
                                              §
                                              §    PATENT CASE
                                              §
                                              §
                                              §    JURY TRIAL DEMANDED


                            APPENDIX A
         UNDERTAKING OF EXPERTS OR CONSULTANTS REGARDING
                        PROTECTIVE ORDER
      I, ___________________________________________, declare that:

1.    My address is _________________________________________________________.

      My current employer is _________________________________________________.

      My current occupation is ________________________________________________.

2.    I have received a copy of the Protective Order in this action. I have carefully read and

      understand the provisions of the Protective Order.

3.    I will comply with all of the provisions of the Protective Order. I will hold in confidence,

      will not disclose to anyone not qualified under the Protective Order, and will use only for

      purposes of this action any information designated as “CONFIDENTIAL,”

      “CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” “CONFIDENTIAL - OUTSIDE

      ATTORNEYS’ EYES ONLY,” or “CONFIDENTIAL - SOURCE CODE” that is


                                               1
     Case 6:20-cv-00487-ADA Document 74-1
                                     73-1 Filed 05/04/21
                                                04/29/21 Page 18 of 18




      disclosed to me.

4.    Promptly upon termination of these actions, I will return all documents and things

      designated as “CONFIDENTIAL,” “CONFIDENTIAL - ATTORNEYS’ EYES ONLY,”

      “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY,” or “CONFIDENTIAL -

      SOURCE CODE” that came into my possession, and all documents and things that I have

      prepared relating thereto, to the outside counsel for the Party by whom I am employed.

5.    I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the

      Protective Order in this action.

      I declare under penalty of perjury that the foregoing is true and correct.

Signature ________________________________________

Date ______________________________




                                                2
